Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-8 and 10-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claim 8), it contains allowable subject matter when the claim is taken as a whole.  See the italicized/bolded/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
1.	An electronic apparatus having a plurality of memory cells, comprising: 
a plurality of latches, coupled to the memory cells, and are configured to monitor memory data of the memory cells, wherein each of the plurality of latches comprises a plurality of inverters and a transistor having a threshold voltage, the transistor is directly connected between a pre-set operating supply voltage and power terminals of the plurality of inverters, and an operating voltage of the plurality of inverters is equal to a voltage difference between the pre-set operating supply voltage and the threshold voltage; and 
a power-on-reset generator, coupled to the plurality of latches, configured to generate a power-on-reset pulse to reset the electronic apparatus in response to a data corruption on at least one of the memory cells, wherein the power-on-reset generator is configured to determine whether memory data stored in the at least one of the memory cells are different from hardwired code data corresponding to the at least one of the memory cells after a power is turned on and generate the power-on-reset pulse when the memory data stored in the at least one of the memory cells are different from the hardwired code data corresponding to the at least one of the memory cells.

Claims 2-7 and 12 and 10-11 and 13 are respectively dependent upon independent claims 1 and 8.  Therefore claims 2-7 and 12 and 10-11 and 13 are allowable by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US-9582349-B1, US-6232818-B1, US-5940343-A, US-5831470-A, US-5402081-A, US-20180026549-A1, US-20110181339-A1, US-20100054054-A1, US-20060012396-A1, US-20040052249-A1).
US-9582349-B1: The pass transistors may connect one of the inputs to the input of the inverter. The weak PMOS pull-up transistor is coupled between the inverter input and output to restore the voltage level at the inverter input, which may have dropped because of the pass transistors. In fact, the pass transistors may turn off as the voltage at the inverter input approaches a voltage level that corresponds to the supply voltage minus the threshold voltage of the pass transistor. To minimize this effect, the memory elements may store a boosted gate voltage Vcchg, which is higher than the supply voltage Vcc.
US-6232818-B1: A further reduction in the operating voltage, V.sub.LOW, of the first stage inverter 12 results in other adverse effects, in addition to increased power dissipation. Upon reducing the voltage, V.sub.LOW, the voltage present at the input 16 is also reduced due to subtraction of the threshold voltage of the pass-gate transistor 15. Therefore, the threshold voltage of the pass-gate transistor 15 becomes a limiting factor when attempting to reduce the operating voltage V.sub.LOW. As the operating voltage approaches 1.8 volts or lower, the voltage threshold across the pass-gate transistor 15 consumes a larger percentage of the voltage propagating therethrough, thereby limiting the voltage available at input 16. This can cause, in addition to an increased current dissipation, speed 
US-5940343-A: Referring to FIG. 4, an inverter using the internal power supply voltage minus the threshold voltage (IVC-VT) as the power supply voltage and constituted by a PMOS transistor MP4 and an NMOS transistor MN12 receives and inverts the address decoding signals PXiB (I=0.about.3) output from the sub-word decoder 200 of FIG. 3 to output the first control signal WDiD (I=0.about.3).
US-5831470-A: When the voltage signal Vcc is applied to the voltage holding transistor 17, a predetermined voltage (Vcc-Vth) subtracted by a threshold from the transistor 17 is applied to the output node 19.
US-5402081-A: A typical prior art input buffer circuit comprises a simple inverter. The inverter comprises a p-channel pull-up transistor coupled to an n-channel pull-down transistor. The source of the p-channel transistor is coupled to a supply voltage V.sub.DD, while the source of the n-channel pull-down transistor is coupled to a ground voltage V.sub.SS. It is desirable to have an inverter with high drive potential so that it can drive large capacitive load at the output. The ability of the inverter to provide a high drive potential at the output of the input buffer circuit is determined by the size of the transistors. An increase in the size of the transistors results in an increase in the drive potential.
US-20180026549-A1: A device for controlling an operation of an inverter includes: [0026] a first determining unit, configured to determine whether a direct current side voltage of the inverter is greater than an operation voltage setting threshold, where a first controlling unit is executed in a case that the direct current side voltage of the inverter is not greater than the operation voltage setting threshold, and a first adjusting unit is executed in a case that the direct current side voltage of the inverter is greater than the operation voltage setting threshold; [0027] the first controlling unit, configured to control the inverter to operate according to a five level control strategy; [0028] the first 
US-20110181339-A1: When the signal supplied to the external input terminal 11 rises from the ground level to the VDD1 level, the level of the signal at the gate of the N-type MOS transistor 14 also rises to reach the VDD1 level. In this case, a signal level at a source of the N-type MOS transistor 14 or an input end of the inverter 17 assumes a value obtained by subtracting the threshold voltage of the N-type MOS transistor 14 from the voltage VDD1. The signal level at the input end of the inverter 17 is not raised to exceed that value as long as the P-type MOS transistor 16 does not turn on. For this reason, when the VDD1 voltage is low and the threshold value of the inverter 17 is high (the value of the voltage VDD2 is high), a period of time taken for the output of the inverter 17 to be inverted or the period of time taken for the P-type MOS transistor 16 to turn on becomes long. Thus, an operating frequency of the level shift circuit is limited. That is, an operating range for the level shifting may not be widened depending on the values of the voltages VDD1 and VDD2. Thus there is much to be desired in the art.
US-20100054054-A1: An apparatus for controlling a voltage applied to a power line of cross-coupled inverters in an SRAM device during a write operation, the apparatus comprising a plurality of 
US-20060012396-A1: In the example operation of the level shifter 200 of FIG. 2 including the protective circuit 426B of FIG. 4B as the protective circuit 26, the input signal VIN may be set to the first voltage level (e.g., a higher voltage level, 3.3V, etc.), the NMOS transistor MN31 may be turned on and the inverted output voltage VOUTB at the node N2 may be set to the second voltage level (e.g., 0V). If the input signal VIN is set to the first voltage level (e.g., 3.3V), the PMOS transistor MP42 of the protective circuit 426B may be turned off and the NMOS transistor MN42 may be turned on. If the NMOS transistor MN42 has a given threshold voltage level (e.g., 0.5V) lower than the first voltage level (e.g., 3.3V), a fifth voltage level (e.g., 2.8V) between the first voltage level and the given threshold voltage level (e.g., the first voltage level minus the given threshold voltage level) may be applied to the first inverter 22 such that the NMOS transistor MN32 may be turned on and the PMOS transistor MP32 may be turned off.
US-20040052249-A1: One terminal and the other terminal of a main switch element MSW2 formed from an n-channel MOS transistor are connected to the terminals A and B, respectively. A control terminal /G is connected to the gate of the main switch element MSW2 through an inverter IN21. A voltage which is output from a level shift circuit formed from a diode D2 and resistor R2 and obtained by subtracting an operation threshold voltage Vdth of the diode D2 from a power supply voltage VDD is supplied to the power-supply-side terminal of the inverter IN21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.N.P./Examiner, Art Unit 2114     


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114